Citation Nr: 1453633	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-05 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1988 to June 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2014 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the initial rating period on appeal, the Veteran's PTSD has manifested occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general formula for rating mental disorders, a 10 percent rating is assigned when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent evaluation is assigned when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.      

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran is in receipt of a 50 percent disability rating for PTSD, effective from January 28, 2010, the date his claim for service connection was received.  

He contends that that his PTSD symptoms - which include suicidal ideation, frequent depression, social isolation, and inability to maintain employment - warrant at least a 70 percent disability rating.  

After reviewing all the lay and medical evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a higher initial evaluation of 70 percent, but no higher, have been more nearly approximated for the entire initial rating period on appeal.  

The evidence demonstrates that the Veteran's PTSD has manifested occupational and social impairment with deficiencies in most areas due to symptoms such as occasional suicidal ideation, depressed mood, anxiety, social isolation, difficulty adapting to stressful circumstances, difficulty concentrating, and inability to establish and maintain effective relationships, which more nearly approximates the criteria for a 70 percent rating under the general rating formula for mental disorders.  38 C.F.R. § 4.130.  

For example, reviewing the evidence relevant to the rating period on appeal, the Veteran was seen for a psychiatric evaluation in December 2009 for symptoms including substance abuse relapse, depression, auditory hallucinations, and paranoid delusions.  The Veteran's mood was "good," and he denied any suicidal or homicidal thoughts, intent, or plan.  He stated his last auditory hallucinations occurred between one-and-a-half and two months prior when he ran out of psychotropic medication.  Currently, he continued to endorse recurrent nightmares of his Gulf War experiences.  The VA psychiatrist noted that the Veteran had good grooming and hygiene, and that he was hypervigilant and had hyperstartle response.  His affect was in the moderate range with moderate intensity.  The Veteran was pleasant and engaging, and his affect was related and congruent.  Speech was fluent, spontaneous, and normoverbal.  Thought processes were coherent, linear, and goal-oriented, and thought content was nondelusional.  He reported intrusive thoughts of trauma during active service.  He was fully oriented, and cognitive function was grossly intact.  Insight and judgment were fair to good.  The VA psychiatrist assigned a GAF score of 50, reflecting serious symptoms commensurate with a 70 percent disability rating.  

VA treatment records from 2009 through 2012 continue to describe monthly treatment for similar symptoms, although beginning in 2010, the VA clinicians assessed a GAF score of 40, reflecting major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.  

The Veteran was afforded a VA examination in March 2010.  He reported that his medication helped decrease his anxiety, and helped with his sleep and mood.  He reported a long history of substance abuse, marital failure, discord with all family members, poor parenting, legal problems, unemployment, and homelessness, all of which he attributed to his PTSD symptoms.  He stated that he had been separated from his wife for twenty years, and that he had two children.  He stated he had no friends and no relationships with family members.  He stayed at home most of the time, watching television and reading.  He said that he spent birthdays and holidays by himself.  

The 2010 VA examiner noted  that the Veteran was appropriately dressed, was cooperative, and had unremarkable speech.  Affect was normal and mood was good.  The Veteran was fully oriented, and thought process and content were unremarkable.  There were no delusions, and judgment and insight were intact.  The Veteran had difficulty falling and staying asleep, but sleep was improved with current medication.  There were no hallucinations and no inappropriate behavior.  There was no obsessive or ritualistic behavior or panic attacks.  The Veteran denied suicidal and homicidal thoughts.  Impulse control was fair with no episodes of violence.  Memory was normal.  The VA examiner noted that the PTSD symptoms occurred daily or on most days, lasted for several hours, and were moderate in severity.  The examiner assigned a GAF score of 50, reflecting serious symptoms or any serious impairment in social, occupational, or school functioning, and that the following symptoms caused social and occupational impairment: social avoidance, insomnia, poor attention, concentration, intrusive thoughts, and nightmares.

At the June 2014 Board hearing, the Veteran testified that he experienced suicidal ideation, despite VA treatment records which reflect consistent denial of suicidal ideation throughout the rating period on appeal.  The Veteran further testified that he was depressed on many days, and that his family stayed away from him.  He said that he does not leave his house except to attend appointments, do grocery shopping, and for business reasons.  He testified that he last worked at VA in 1995, and that he could not work currently because he is not sociable.  He said that he is alone all of the time, that he has no friends, and that no one visits him.  He further stated that his children do not visit him, and that he last saw his daughter one-and-a-half years ago.  He believes that his symptoms warrant at least a 70 percent disability rating.  

The Board acknowledges the conflicting evidence in this case.  Namely, many of the symptoms characteristic of the 70 percent disability rating category are absent.  Specifically, the evidence does not demonstrate symptomatology commensurate with obsessional rituals, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  

However, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood.  In this regard, the Board in particular notes the GAF scores assigned throughout the rating period on appeal.  The highest GAF score assigned by any provider or examiner was 50, reflecting serious symptoms such as serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In this case, the level of impairment reflecting by a GAF score of 50 is supported by the evidence, which demonstrates that the Veteran has no friends and is unable to keep a job.  Such symptoms are commensurate with a higher 70 percent disability rating.   

At this point, the Board emphasizes the guidance of VA regulations, which provide that reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor; and that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. §§ 4.3, 4.7.  In view of these considerations, the Board finds that, in sum, the evidence relevant to the entire initial rating period is at least in relative equipoise as to whether there was occupational and social impairment with deficiencies in most areas, as required for a 70 percent disability rating under the rating criteria for mental disorders.  38 C.F.R. § 4.130.  

The Board acknowledges the GAF score of 40 consistently assigned by VA physicians from 2010 forward.  As noted above, a GAF score of 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Here, the evidence does not demonstrate impairment in reality testing or communication.  The Veteran's speech was consistently normal.  However, the evidence is at least in equipoise as to whether there is major impairment in several areas, including work, family relations, and mood.  The Board finds that such impairment is consistent with the 70 percent disability rating assigned herein.  

Also with consideration of the GAF score of 40, the Board finds that the weight of the evidence is against the assignment of an even higher 100 percent disability rating.  Namely, the evidence does not demonstrate total occupational and social impairment.  VA treatment notes and the VA examination demonstrate that the Veteran is able to interact with others in a cooperative and pleasant manner.  Moreover, a June 2009 VA treatment note shows that the Veteran had been working for a contractor for the past month, weighing against a finding of total occupational impairment.  Finally, not symptoms commensurate with the criteria for a 100 percent disability rating category are present.     

It is important for the Veteran to understand that the 70 percent rating assigned herein acknowledges serious occupational and social impairment due to PTSD.  A 70 percent evaluation indicates, generally, a 70 percent reduction in the Veteran's industrial capability and social adeptness.  If he had not had any problems associated with his psychiatric disability, there would be no basis for a compensable evaluation, let alone a 70 percent evaluation for PTSD.    

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD (his only service-connected disability) are specifically contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Therefore, no extraschedular referral is required.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the virtual claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating his PTSD.  VA provided the Veteran with an examination in March 2010.  The Veteran's history was taken, and a complete psychiatric examination and interview was conducted.  Conclusions reached and diagnoses given were consistent with the examination report and addendum report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 70 percent disability rating for PTSD, but no higher, is granted for the entire initial rating period on appeal.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a TDIU is decided.

At the outset, the Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

In this case, the Veteran has repeatedly stated that he is unable to work due to his PTSD symptoms, is in receipt of Social Security Disability benefits due to his psychiatric disability, and has submitted a VA Form 21-8940 and a statement from a vocational counselor stating he is unemployable due to his PTSD symptoms.  Therefore, the Board finds that a TDIU claim has been raised in this case.

As the Board has granted a higher initial disability rating of 70 percent for PTSD, the Board finds that the Veteran should be afforded additional development to determine the functional impairment caused by his PTSD (his sole service-connected disability), including its effect on his ability to obtain and maintain gainful employment.  In particular, the Board notes that the assignment of the 70 percent disability rating for PTSD makes this Veteran eligible for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The AOJ should provide to the Veteran all required notice and claims forms in response to the claim for  TDIU.
 
2.  The AOJ should undertake any additional development it determines to be warranted.
 
3.  Then readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


